DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chamtie et al. (US 2020/0282161 A1).
Regarding claim 1, Chamtie et al. discloses a flow meter (fig. 7A) comprising: a body (8500) defining a fluid channel therein (8540); and at least one structure (8530) positioned within the fluid channel (8540) and fixed relative to the body (8500), the at least one structure (8530) shaped and positioned to produce a flow-induced vibration that varies according to a rate of fluid flow through the fluid channel (blade 8530 is posited within bore 8540 and is shaped and positioned to produce a flow-induced vibration that varies according to a rate of fluid flow through bore 8540; ¶¶ [0178-0179]), wherein the flow-induced vibration is transmitted through the body (the flow-induced vibration produced by blade 8530 is transmitted at least through a portion of the body of acoustic generator 8500; ¶ [0178]).
Regarding claims 2-7 and 21, Chamtie et al. discloses wherein the at least one structure (8530) is further shaped and positioned to vibrate at varying frequencies in response to a varying fluid flow rate (blade 8530 is shaped and positioned to vibrate fluid at varying frequencies in response to varying fluid flow rate; ¶ [0179]); wherein the at least one structure (8530) comprises an edge tone structure (¶ [0179]); wherein the at least one structure (8530) is further shaped and positioned to vibrate at a specific natural frequency in response to a fluid flow (blade 8530 must have some natural frequency at which it oscillates in response to fluid flow; ¶ [0179]); wherein the at least one structure (8530) comprises a reed (at least blade leading edge 8531 is shaped like a reed; fig. 7B); wherein a leading edge (8531) of the reed (8530) is shaped generally as an airfoil (leading edge 8531 of blade 8530 of is shaped generally as an airfoil; ¶ [0184]); wherein the at least one structure (8530) comprises at least one vortex shedding structure (blade 8530 is a vortex shedding structure; ¶ [0178]); further comprising an opening (8511) positioned to direct a fluid flow to a leading edge (8531) of the at least one structure (8530).

Response to Arguments
Applicant’s arguments, see Response, filed 22 March 2022, with respect to independent claim 9 have been fully considered and are persuasive.  
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-20 are allowable.
The prior art does not disclose or suggest “measuring the first flow-induced vibration of a remote structure coupled to the first channel” in combination with the remaining claim elements as recited in claims 9-14.
The prior art does not disclose or suggest “the at least one vortex shedding structure comprises a plurality of cylindrical pins oriented transverse to a direction of the fluid channel” in combination with the remaining claim elements as recited in claims 15-20.  
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the at least one vortex shedding structure comprises a plurality of cylindrical pins oriented transverse to a direction of the fluid channel” in combination with the remaining claim elements as recited in claim 8. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852